Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 1 of 8 PageID# 449



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    BARBARA FRANCESKI,

                   Plaintiff,
                                          Civil No. 18-13945
          v.
                                          OPINION
    FREEDOM MORTGAGE CORPORATION
    and NYCB MORTGAGE COMPANY,
    LLC,

                   Defendants.


APPEARANCES:

ROBERT A. FAGELLA
ZAZZALI, FAGELLA & NOWAK, KLEINBAUM & FRIEDMAN, PC
570 BROAD STREET
SUITE 1402
NEWARK, NJ 07102

      Attorney for Plaintiff Barbara Franceski.

ADRIA MARIE LAMBA
HOLLAND & KNIGHT, LLP
2929 ARCH STREET, SUITE 800
PHILADELPHIA, PA 19104

      Attorney for Defendant Freedom Mortgage Corporation.

HILLMAN, District Judge

      This case concerns an alleged violation of the Real Estate

Settlement Procedures Act of 1974, 12 U.S.C. § 2601, et seq.

(“RESPA”) and a breach of contract by Defendants in relation to

payment of property taxes.       Presently before the Court is

Defendant Freedom Mortgage Corporation’s (“FMC” or “Freedom”)

Motion to Lift Stay and Transfer.        For the reasons stated
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 2 of 8 PageID# 450



herein, this Court will grant Freedom’s motion.

                                BACKGROUND

      The relevant factual and procedural history of this matter

as well as the related litigation in the Harrell and Chittick

Actions is set forth in this Court’s previous Opinion, Franceski

v. Freedom Mortg. Corp., No. 18-13945, 2019 WL 2636740 (D.N.J.

June 27, 2019), and need not be fully repeated.          Freedom

previously filed a motion seeking to transfer this matter to the

United States District Court for the Eastern District of

Virginia.    Its motion was based on the “first-filed rule” and

the pendency of two cases with identical allegations, the

Harrell and Chittick Actions, that were filed prior to the

commencement of this action.

      Since then, these two related actions have been

consolidated in the Eastern District of Virginia under docket

number 1:18-cv-01034-AJT-MSN (the “Consolidated Action”).            In

opposition to Freedom’s previous motion, Plaintiff, in part,

argued transfer was improper because in the Harrell Action

Freedom took the position that the Eastern District of Virginia

lacked personal jurisdiction over non-Virginia resident members

of the putative class.      This Court agreed in part with Freedom

and held that the first-filed rule was applicable to this

matter.     Franceski, 2019 WL 2636740, at *5.       The Court

ultimately found the only option it had at the moment was to


                                     2
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 3 of 8 PageID# 451



stay this action until the Eastern District of Virginia decided

the personal jurisdiction issue because transfer of this action,

dismissal of this action, and proceeding with this action were

all inappropriate at the moment.         Id. at *6.   This Court

reasoned that was because none of those actions served the

policy reasons of the first-filed rule.         Id.   This Court

explained that “[a]t its core, this Court’s action is contingent

on the Eastern District of Virginia’s decision on personal

jurisdiction.”     Id.   This Court further held:

            A stay allows for simple disposition of this
            case once the personal jurisdiction question
            is decided. If the Eastern District of
            Virginia decides this question in favor of
            Plaintiff, then there are various ways in
            which   this  case may be      terminated  or
            transferred to join the Harrell and Chittick
            Actions. If the Eastern District of Virginia
            decides this question in favor of FMC, then
            the parties may reopen the case here and
            proceed with litigation – without fear of the
            statute of limitations barring the case.
Id.

      On November 13, 2020, Freedom filed its Notice of

Withdrawal and Waiver of Personal Jurisdiction Argument

Concerning Non-Virginia Resident Putative Class Members (the

“Waiver”) in the Consolidated Action.         Freedom has filed the

instant motion arguing transfer is now warranted because the

“personal jurisdiction issue has now been resolved in favor of

Plaintiffs in the Consolidated Action by Freedom’s filing of a

waiver and withdrawal of the personal jurisdiction issue.”            (ECF


                                     3
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 4 of 8 PageID# 452



No. 27-2 at 2.)     Freedom’s Motion to Lift Stay and Transfer has

been fully briefed.      Therefore, the motion is ripe for

adjudication.

                                 ANALYSIS

      A.    Subject Matter Jurisdiction

      This Court has jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 and 1367.

      B.    Defendant Freedom’s Motion to Lift Stay and Transfer

      In this Court’s previous opinion, it stayed this action

pending decision in the Harrell and Chittick Actions regarding

the personal jurisdiction position asserted by Freedom and

explained “the parties may move to reopen this action at any

appropriate time.”      Franceski, 2019 WL 2636740, at *7.        Freedom

filed the present motion arguing now is the appropriate time for

the Court to reopen this action and transfer it to the Eastern

District of Virginia where it can be consolidated with the

Consolidated Action because the personal jurisdiction has been

resolved by Freedom’s Waiver and withdrawal of the defense in

the Consolidated Action.

      In response, Plaintiff argues Freedom’s motion is premature

because Freedom raises similar defenses to Plaintiff’s motion

for nationwide certification in the Harrell action and that the

“scope and applicability of the Harrell ‘waiver’ has yet to be

resolved in the Chittick/Harrell case.” (ECF No. 31 at 7.)            More


                                     4
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 5 of 8 PageID# 453



specifically, Plaintiff argues the personal jurisdiction issue

remains unresolved and that it has not yet been established that

Freedom’s Waiver applies to anyone but the named plaintiff, Mr.

Harrell.    (Id. at 8.)

      Freedom responds that Plaintiff’s argument ignores the

express language of the Waiver, which states, “Freedom will not

maintain that the Eastern District of Virginia lacks personal

jurisdiction over non-Virginia resident members of a putative

nationwide class.”      (ECF No. 32 at 5.)      Freedom argues this

matter should now be reopened and transferred to the Eastern

District of Virginia because “it is undisputed that this Court

previously refrained from transferring this case to the Eastern

District of Virginia because, in the Harrell Action(including in

opposition to a class certification motion), Freedom had taken

the position that the Eastern District of Virginia lacked

personal jurisdiction over non-Virginia resident members of the

putative class based on Bristol-Myers Squibb Co. v. Superior

Court of California, 137 S. Ct. 1773 (2017).”          (Id. at 2.)    This

Court agrees with Freedom.

      At the time this Court issued a stay, this Court

acknowledged in the Harrell action the court dismissed the case

for failure to state a claim and failed “to address the merits

of the class certification motion or the merits of the personal

jurisdiction arguments asserted by FMC.”         Id. at *1.     Despite


                                     5
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 6 of 8 PageID# 454



the Harrell court’s failure to address the merits of the

personal jurisdiction and the class certification motion, the

language of this Court’s prior Opinion is clear.           The matter was

stayed pending resolution of the personal jurisdiction argument

raised by Freedom and such “a stay allows for simple disposition

of this case once the personal jurisdiction question is

decided.”    Id. at *6 (“At its core, this Court’s action is

contingent on the Eastern District of Virginia's decision on

personal jurisdiction.”)      This Court explicitly recognized that

if the personal jurisdiction issue was resolved in favor of

Plaintiff then “there are various ways in which this case may be

terminated or transferred to join the Harrell and Chittick

Actions.”    Id.   Accordingly, this Court agrees with Freedom that

as long as the personal jurisdiction is resolved, then the

matter should be reopened and transferred to the Eastern

District of Virginia.

      This Court further concludes that Freedom’s Waiver resolves

the personal jurisdiction issue.         Personal jurisdiction

objections can be waived.       See Fed. R. Civ. P. 12(h); Ins. Corp.

of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

703 (1982) (“Because the requirement of personal jurisdiction

represents first of all an individual right, it can, like other

such rights, be waived.”); Ramada Worldwide, Inc. v. Columbia SC

Hosp., LLC, No. 17-13020, 2018 WL 3105421, at *3 (D.N.J. June


                                     6
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 7 of 8 PageID# 455



25, 2019)(quoting Park Inn Int’l, L.L.C. v. Mody Enterprises,

Inc., 105 F. Supp. 2d 370, 374 (D.N.J. 2000) (“Personal

jurisdiction can be waived by the parties.”).          Freedom’s Waiver

states, in relevant part,

            Freedom hereby withdraws and waives the
            personal jurisdiction arguments that it made
            in the Harrell Action, as described above in
            paragraph 5. This withdrawal and waiver
            applies also to the Consolidated Action,
            including the Chittick Action. Freedom will
            not maintain that the Eastern District of
            Virginia lacks personal jurisdiction over
            non-Virginia resident members of a putative
            nationwide class.

      Plaintiff’s argument that this motion is premature because

it has not been established whether this Waiver applies to

anyone besides Mr. Harrell is directly inconsistent with the

express language of the Waiver.          Moreover, this Court agrees

that Plaintiff’s reliance on the Cruson v. Jackson National Life

Insurance Co., 954 F.3d 240 (5th Cir. 2020) decision is

misplaced because it does not stand for the proposition that a

class-action defendant may resurrect a personal jurisdiction

defense which it expressly waived at the class-certification

stage of the case.

      Finally, this Court also does not find Plaintiff’s citation

to Ford Motor Co. v. Bandemer, 913 N.W.2d 710 (Minn. 2019),

cert. granted Jan. 17, 2020 (No. 19-369) persuasive because

Plaintiff fails to demonstrate how the Supreme Court’s decision



                                     7
Case 1:21-cv-00138-AJT-MSN Document 33 Filed 02/05/21 Page 8 of 8 PageID# 456



in that case would revoke Freedom’s Waiver.          The law is clear on

this issue: a party may waive personal jurisdiction objections.

Freedom chose to waive this defense with respect to “non-

Virginia resident members of a putative nationwide class.”            This

Court concludes the personal jurisdiction issue that warranted

this Court’s previous stay has finally been resolved.

Accordingly, and consistent with this Court’s prior Opinion,

this Court hereby reopens this action and transfers this action

to the United States District Court for the Eastern District of

Virginia.

                                CONCLUSION

      For the reasons stated herein, Freedom’s Motion to Lift

Stay and Transfer will be granted.

      An appropriate Order will be entered.



Date: February 5, 2021                     s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     8
